In this appeal the appellant challenges the propriety of the final decree on two grounds, namely that the amount found to be due on the two mortgages foreclosed was deficient and that the fee for plaintiff's counsel was less than should have been allotted. We think that both contentions are sound. *Page 707 
A careful audit here of the debits charged and the credits allowed has established that the exact amount due at the time of entry of the final decree, 12 February 1948, was $2,116.85 instead of $908.92, as fixed by the chancellor.
The court allowed counsel $100 for filing the bill and ten per cent of the amount found to be due, or, in round numbers $190. Inasmuch as two suits were instituted, we think his fee should have been $200 and ten per cent of the recovery, despite the fact that the suits were eventually consolidated.
The decree is therefore reversed with directions that it be amended by increasing the amount due mortgagee to $2,116.85 and by enlarging the fee of $200 plus ten per cent of the amount we have determined to be due, or $411.68.
CHAPMAN, ADAMS and HOBSON, JJ., concur.